
	
		I
		112th CONGRESS
		1st Session
		H. R. 1681
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Stark (for
			 himself, Mr. Filner,
			 Ms. Moore,
			 Mr. Jackson of Illinois,
			 Ms. Chu, Ms. Berkley, Mr.
			 Quigley, Ms. Tsongas,
			 Mr. Waxman,
			 Mr. Serrano,
			 Mr. Sablan,
			 Mr. Hastings of Florida,
			 Mr. Ellison,
			 Mrs. Davis of California,
			 Mr. Olver,
			 Ms. Lee of California,
			 Mr. Wu, Mr. Polis, Mr.
			 Grijalva, Mr. Lewis of
			 Georgia, Mr. Hinchey,
			 Mr. Gutierrez,
			 Mr. Rothman of New Jersey,
			 Ms. Richardson,
			 Ms. Norton,
			 Ms. Matsui,
			 Mr. Moran,
			 Ms. Baldwin,
			 Ms. Eshoo,
			 Mr. Nadler,
			 Ms. DeLauro,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Pingree of Maine, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To prohibit discrimination in adoption or foster care
		  placements based on the sexual orientation, gender identity, or marital status
		  of any prospective adoptive or foster parent, or the sexual orientation or
		  gender identity of the child involved.
	
	
		1.Short titleThis Act may be cited as the
			 Every Child Deserves a Family
			 Act.
		2.Congressional
			 findings and purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)There is a shortage of qualified
			 individuals willing to adopt or foster a child in the child welfare system. As
			 a result, thousands of foster children lack a permanent and safe home.
				(2)In order to open more homes to foster
			 children, child welfare agencies should work to eliminate sexual orientation,
			 gender identity, and marital status discrimination and bias in adoption and
			 foster care recruitment, selection, and placement procedures.
				(3)Of the estimated
			 500,000 children in the United States foster care system, over 129,000 cannot
			 return to their original families and are legally free for adoption.
					(A)Fifty-one thousand
			 children were adopted in 2007, while 25,000 youth aged out of
			 the foster care system.
					(B)Research shows
			 that youth who age out of the foster care system are at a high
			 risk for poverty, homelessness, incarceration, and early parenthood.
					(C)Increasing
			 adoption rates, in addition to establishing permanency and decreasing risk
			 factors for foster youth, can yield annual national cost savings between
			 $3,300,000,000 and $6,300,000,000.
					(4)Experts agree that in many States, lesbian,
			 gay, bisexual and transgender youth experience discrimination, harassment, and
			 violence in the foster care system because of their sexual orientation or
			 gender identity.
				(5)Approximately 60
			 percent of homeless lesbian, gay, bisexual, and transgender youth were
			 previously in foster care. According to the Urban Justice Center, many of these
			 young people reported that living on the streets felt safer than
			 living in their group or foster home.
				(6)According to data taken from the 2000
			 Census, an estimated 27 percent of same-sex couples have at least 1 child under
			 18 years of age living in the home.
				(7)According to research by Gary Gates of the
			 Williams Institute, there are approximately 1,000,000 lesbian, gay, bisexual,
			 and transgender couples throughout the United States who are raising
			 approximately 2,000,000 children.
				(8)As of 2007, gay,
			 lesbian, and bisexual parents were raising 4 percent of all adopted children
			 and fostering for 3 percent of all foster children. A report from the Williams
			 Institute found that an additional 2,000,000 gay, lesbian, and bisexual
			 individuals are interested in adoption.
				(9)According to the
			 Urban Institute and the Williams Institute, same-sex couples raising adopted
			 children tend to be older than, just as educated as, and have access to the
			 same economic resources as other adoptive parents. Studies confirm that
			 children with same-sex parents have the same advantages and same expectations
			 for health, social and psychological adjustment, and development as children
			 whose parents are heterosexual.
				(10)An Evan B.
			 Donaldson Adoption Institute study found that one-third of child welfare
			 agencies in the United States currently reject gay, lesbian, and bisexual
			 applicants.
					(A)The practice of prohibiting applicants from
			 becoming foster parents or adopting children solely on the basis of sexual
			 orientation or marital status has resulted in reducing the number of qualified
			 adoptive and foster parents overall and denying gay, lesbian, bisexual, and
			 unmarried relatives the opportunity to become foster parents for their own kin,
			 including grandchildren, or to adopt their own kin, including grandchildren,
			 from foster care.
					(B)According to the Williams Institute, over
			 14,000 children are currently in foster placements with gay, lesbian, and
			 bisexual adoptive and foster parents. Another 65,000 children are being raised
			 by their adoptive parents. If other States followed the minority of States and
			 discriminated against qualified individuals because of their sexual orientation
			 or marital status, foster care expenditures would increase between $87,000,000
			 and $130,000,000 per year in order to pay for additional institutional and
			 group care, as well as to recruit and train new foster and adoptive
			 parents.
					(11)Some States allow
			 1 member of a same-sex couple to adopt, but do not recognize both members of
			 the couple as the child’s legal parents. Recognition of joint adoption provides
			 children with the same rights and security that children of heterosexual
			 parents enjoy. These protections include access to both parents’ health
			 benefits; survivor’s, Social Security, and child support entitlements; legal
			 grounds for either parent to provide consent for medical care, education, and
			 other important decisions; as well as the establishment of permanency for both
			 parents and child.
				(12)Professional
			 organizations in the fields of medicine, psychology, law, and child welfare
			 have taken official positions in support of the ability of qualified gay,
			 lesbian, bisexual, and unmarried couples to foster and adopt, as supported by
			 scientific research showing sexual orientation as a nondeterminative factor in
			 parental success.
				(13)Discrimination against potential foster or
			 adoptive parents based on sexual orientation, gender identity, or marital
			 status is not in the best interests of children in the foster care
			 system.
				(b)PurposesThe purposes of this Act are to decrease
			 the length of time that children wait for permanency with a loving family and
			 to promote the best interests of children in the child welfare system by
			 preventing discrimination in adoption and foster care placements based on
			 sexual orientation, gender identity, or marital status.
			3.Every child
			 deserves a family
			(a)Activities
				(1)ProhibitionAn entity that receives Federal assistance
			 or contracts with an entity that receives Federal assistance, and is involved
			 in adoption or foster care placements may not—
					(A)deny to any person the opportunity to
			 become an adoptive or a foster parent on the basis of the sexual orientation,
			 gender identity, or marital status of the person, or the sexual orientation or
			 gender identity of the child involved;
					(B)delay or deny the placement of a child for
			 adoption or into foster care on the basis of the sexual orientation, gender
			 identity, or marital status of any prospective adoptive or foster parent, or
			 the sexual orientation or gender identity of the child; or
					(C)require different or additional screenings,
			 processes, or procedures for adoptive or foster placement decisions on the
			 basis of the sexual orientation, gender identity, or marital status of the
			 prospective adoptive or foster parent, or the sexual orientation or gender
			 identity of the child involved.
					(2)DefinitionIn
			 this subsection, the term placement decision means the decision to
			 place, or to delay or deny the placement of, a child in a foster care or an
			 adoptive home, and includes the decision of the agency or entity involved to
			 seek the termination of birth parent rights or otherwise make a child legally
			 available for adoptive placement.
				(b)Equitable
			 reliefAny individual who is aggrieved by an action in violation
			 of subsection (a) may bring an action seeking relief in a United States
			 district court of appropriate jurisdiction.
			(c)Federal
			 guidanceNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall publish guidance
			 to concerned entities with respect to compliance with this section.
			(d)Technical
			 assistanceIn order to ensure
			 compliance with, and ensure understanding of the legal, practice, and culture
			 changes required by, this Act in making foster care and adoption placement
			 decisions, the Secretary shall provide technical assistance to all entities
			 covered by this Act, including—
				(1)identifying laws
			 and regulations inconsistent with this Act and providing guidance and training
			 to ensure the laws and regulations are brought into compliance within the
			 prescribed period of time;
				(2)identifying
			 casework practices and procedures inconsistent with this Act and providing
			 guidance and training to ensure the practices and procedures are brought into
			 compliance within the prescribed period of time;
				(3)providing guidance
			 in expansion of recruitment efforts to ensure consideration of all interested
			 and qualified prospective adoptive and foster parents regardless of the sexual
			 orientation, gender identity, or marital status of the prospective
			 parent;
				(4)comprehensive
			 cultural competency training for covered entities and prospective adoptive and
			 foster parents; and
				(5)training judges
			 and attorneys involved in foster care and adoption cases on the findings and
			 purposes of this Act.
				(e)Deadline for
			 compliance
				(1)In
			 generalExcept as provided in paragraph (2), an entity that
			 receives Federal assistance and is involved with adoption or foster care
			 placements shall comply with this section not later than 6 months after
			 publication of the guidance referred to in subsection (c), or 1 year after the
			 date of the enactment of this Act, whichever occurs first.
				(2)Authority to
			 extend deadlineIf a State demonstrates to the satisfaction of
			 the Secretary of Health and Human Services that it is necessary to amend State
			 statutory law in order to change a particular practice that is inconsistent
			 with this section, the Secretary may extend the compliance date for the State a
			 reasonable number of days after the close of the 1st State legislative session
			 beginning after the date the guidance referred to in subsection (c) is
			 published.
				(3)Authority to
			 withhold fundsIf a State
			 fails to comply with this section, the Secretary may withhold payment to the
			 State of amounts otherwise payable to the State under part B or E of title IV
			 of the Social Security Act, to the extent the Secretary deems the withholding
			 necessary to induce the State into compliance with this section.
				(f)GAO
			 study
				(1)In
			 generalWithin 5 years after
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall conduct a study to determine whether the States have substantially
			 complied with this Act, including specifically whether the States have—
					(A)eliminated policies, practices, or statutes
			 that deny to any otherwise qualified person the opportunity to become an
			 adoptive or foster parent on the basis of the sexual orientation, gender
			 identity, or marital status of the person, or the sexual orientation or gender
			 identity of the child involved;
					(B)removed all program, policy, or statutory
			 barriers that delay or deny the placement of a child for adoption or into
			 foster care on the basis of the sexual orientation, gender identity, or marital
			 status of any qualified, prospective adoptive or foster parent, or the sexual
			 orientation or gender identity of the child; and
					(C)eliminated all different or additional
			 screenings, processes, or procedures for adoptive or foster placement decisions
			 based on the sexual orientation, gender identity, or marital status of the
			 prospective adoptive or foster parent, or the sexual orientation or gender
			 identity of the child involved.
					(2)Report to the
			 congressWithin 1 year after completing the study required by
			 paragraph (1), the Comptroller General shall submit to the Congress a written
			 report that contains the results of the study.
				
